UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 30, 2007 COGNIGEN NETWORKS, INC. (Exact name of registrant as specified in its charter) Colorado 0-11730 84-1089377 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 10757 S. Riverfront Pkwy, Suite125 South Jordan, Utah 84095 (Address of principal executive offices) (Zip Code) (801) 705-5108 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01 Completion of Acquisition or Disposition of Assets. On December 6, 2007, Cognigen Networks, Inc. (the “Company”) filed a Current Report on Form 8-K (the “Initial 8-K”) to report the completion of the Asset Purchase and Reorganization Agreement (the “Purchase Agreement”) by and between the Company and Commission River Inc. (“Commission River”). The Initial 8-K is incorporated herein by reference. The Company is filing this Amendment No. 1 to Current Report on Form 8-K to report the audited financial statements of Commission River and the unaudited pro forma financial information required by Items 9.01(a) and 9.01(b) of Form 8-K, respectively. ITEM 9.01 Financial Statements and Exhibits. (a) Financial statements of businessesacquired. The audited financial statements of Commission River as of and for the period ended November 30, 2007, including the report of independent registered public accounting firm, Ehrhardt Keefe Steiner Hottman PC, are filed with this Form 8-K/A as Exhibit 99.2. (b) Pro forma financial information. The unaudited pro forma financial information included with this Form 8-K/A has been prepared to illustrate the pro forma effects of the acquisition of Commission River. The unaudited pro forma combined condensed statements of operations for the year ended June 30, 2007, and the three months ended September 30, 2007 and the unaudited pro forma combined condensed balance sheet as of September 30, 2007 are filed with this Form 8-K/A as Exhibit 99.3. The unaudited pro forma combined condensed statements of operations for the year ended June 30, 2007 and the three months ended September 30, 2007 give effect to the acquisition of Commission River as if it had occurred on July 1, 2006. The unaudited pro forma combined condensed balance sheet as of September 30, 2007 gives effect to the acquisition of Commission River as if it had occurred on September 30, 2007. All pro forma information in this Form 8-K/A has been prepared for information purposes only and does not purport to be indicative of the results of operations had the acquisition actually occurred on the dates indicated or results of operations to be expected in the future. 2 (c) Exhibits. Exhibit Number Title of Document Location 10.29 Asset Purchase and Reorganization Agreement dated as of November 30, 2007, by and between Cognigen Networks, Inc. and Commission River Inc. Filed herewith 10.30 Employment Agreement dated as of November 30, 2007, by and between Cognigen Networks, Inc. and Adam Edwards Filed herewith 10.31 Employment Agreement dated as of November 30, 2007, by and between Cognigen Networks, Inc. and Patrick Oborn Filedherewith 99.1 Press Release dated December 14, 2007 * 99.2 Audited financial statements of Commission River as of and for the period ended November 30, 2007, including report of independent registered public accounting firm, Ehrhardt Keefe Steiner Hottman PC. Filed herewith 99.3 Unaudited pro forma combined condensed financial information. Filed herewith * Previously filed with the Initial 8-K 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cognigen Networks, Inc. Date: February 13, 2008 By: /s/ Gary L. Cook Gary L. Cook Chief Financial Officer and Treasurer 4 Exhibit 10.29 Asset Purchase and Reorganization Agreement dated as of November 30, 2007,by and between Cognigen Networks, Inc. and Commission River Inc. Exhibit 10.30 Employment Agreement dated as of November 30, 2007, by and between Cognigen Networks, Inc. and Adam Edwards Exhibit 10.31 Employment Agreement dated as of November 30, 2007, by and between Cognigen Networks, Inc. and Patrick Oborn Exhibit 99.2 COMMISSION RIVER, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 2 Balance Sheetas of November 30, 2007 3 Statementof Operations for the Period Ended November 30, 2007 4 Statement of Stockholders’ Deficit for the Period Ended November 30, 2007 5 Statement of Cash Flows for the Period Ended November 30, 2007 6 Notes to Financial Statements 7 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Commission River, Inc. Draper, Utah We have audited the accompanying balance sheet of Commission River, Inc.(a development stage enterprise company)(the “Company”) as of November 30, 2007, and the related statements of operations, stockholders’ deficit and cash flows from January 1, 2007 (Inception) through November 30, 2007.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion of these financial statements based on our audit. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of November 30, 2007, and the results of its operations and its cash flows from January 1, 2007 (Inception) through November 30, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/
